     Case 2:19-cv-00670-MCE-KJN Document 68 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER STEVENS,                              No. 2: 19-cv-0670 MCE KJN P
12                        Plaintiff,
13           v.                                         ORDER
14    J. JANAM, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On June 24, 2021, this action was dismissed with prejudice pursuant to a

19   stipulation for voluntary dismissal. (ECF Nos. 62, 63.)

20          On July 19, 2021, plaintiff filed a document stating that he settled this action with

21   defendants for $1000. (ECF No. 64.) Plaintiff requested that the undersigned contact the

22   California Department of Corrections and Rehabilitation (“CDCR”) so that plaintiff may receive

23   the settlement money. (Id.)

24          On July 26, 2021, the undersigned ordered defendants to communicate with plaintiff

25   regarding when they expect plaintiff to receive the settlement money. (ECF No. 65.) The

26   undersigned ordered plaintiff to notify the court if he did not receive this communication from

27   defendants within that time. (Id.)

28   ////
                                                       1
     Case 2:19-cv-00670-MCE-KJN Document 68 Filed 08/19/21 Page 2 of 2


 1          On July 28, 2021, defendants filed a response to the July 26, 2021 order. (ECF No. 66.)

 2   Defendants served this response on plaintiff. (Id.) In the response, defendants state that on June

 3   23, 2021, following a previous informal telephonic settlement conference, defense counsel’s

 4   office received a signed settlement agreement, a signed stipulation for voluntary dismissal with

 5   prejudice and a completed Payee Data Form from plaintiff via U.S. Mail. (Id.) Defendants state

 6   that on June 23, 2021, defense counsel submitted the settlement documents to CDCR via email

 7   for processing and filed the stipulation for voluntary dismissal. (Id.) Defendants state that on

 8   June 28, 2021, defense counsel called plaintiff to confirm receipt and processing of the settlement

 9   documents in this action. (Id.) Defense counsel explained that he would send plaintiff a copy of

10   the fully executed settlement agreement once received from CDCR’s Office of Legal Affairs.

11   (Id.) On July 22, 2021, after receiving a copy of the fully executed settlement agreement from

12   CDCR, defense counsel’s office served plaintiff a letter containing the fully executed settlement

13   agreement, an ECF filed copy of the stipulation for voluntary dismissal with prejudice, and Payee

14   Data From via U.S. Mail. (Id.)

15          On August 16, 2021, plaintiff filed a notice with the court stating that as of August 12,

16   2021, he did not receive the settlement payment of $1000 for this action. (ECF No. 67.)

17          Accordingly, IT IS HEREBY ORDERED that within ten days of the date of this order,

18   defendants shall file a response to plaintiff’s August 16, 2021 notice stating that he did not

19   receive the settlement money (although the court notes that based upon experience from other

20   cases payment can often take up to 6 months from the date of the signed settlement documents).

21   Dated: August 19, 2021

22

23
     Stev670.fb
24

25

26

27

28
                                                        2
